Citation Nr: 0412367	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
right foot osteotomy surgery for hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from November 1953 to December 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 2003 the veteran provided oral testimony at the RO 
before the undersigned Veterans Law Judge.  The transcript 
has been associated with the claims file.


FINDING OF FACT

The competent, probative evidence of record establishes that 
the veteran did not suffer additional disability to his right 
foot as a result of surgery performed at a VA facility in 
July 1993.


CONCLUSION OF LAW

The criteria for compensation benefits for residuals of right 
foot osteotomy surgery for hallux valgus pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Court decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was rendered prior to the time the AOJ 
issued the veteran a VCAA notice.  Assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

The RO, in a July 2003 letter, notified veteran of the 
passage of the VCAA and the evidence and information 
necessary to substantiate his claim.  Specifically, the RO 
notified veteran that VA would obtain all relevant evidence 
in the custody of a federal departments or agencies.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the August 2002 rating decision, the RO 
notified veteran the reason why the medical evidence of 
record demonstrate he is not entitled to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for residuals of right foot osteotomy surgery for 
hallux valgus.  The November 2002 statement of the case fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and it includes a detailed 
explanation why he is not entitled to compensation benefits 
for residuals of right foot osteotomy surgery for hallux 
valgus under the applicable laws and regulations based on the 
evidence at that time.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO obtained all the relevant VA medical treatment records 
in this case.  These records include the July 1993 
hospitalization during which the veteran underwent the right 
foot osteotomy surgery for hallux valgus correction.  These 
records also include VA outpatient treatment records dated 
from 1990 through 2001.  The veteran did not identify any 
private medical treatment for his right foot.  The veteran 
does not contend and the evidence does not show there is 
additional and available, relevant medical evidence that has 
not been obtained.  

The veteran underwent a VA orthopedic examination of his 
right foot in July 2002.  The physician stated that he 
reviewed the records of the 1993 osteotomy and the subsequent 
removal of a screw at the foot clinic.  The physician 
acknowledged that the examination was being performed to 
determine if the veteran had additional disability as a 
result of the operation.  The VA physician rendered a medical 
opinion on the issue in this case.  The physician referred 
the veteran for additional electrodiagnostic testing and 
evaluation to clarify the origin of the veteran's right foot 
symptoms.  This physician reported the findings from the 
testing.  The Board finds that another VA opinion is not 
necessary to make a decision on the claim in this case.  The 
VA physician rendered a medical opinion on the issue of 
etiology in this case, which is based on a review of all the 
relevant medical records pertaining to the right foot 
surgery.  This obviates any need for another medical opinion 
on the issue because the substantially complete application 
for benefits indicates that there is no reasonable 
possibility that any assistance VA would provide to the 
veteran would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the issue.  

Because the VCAA notice in this case was not provided to 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
413.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
veteran.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, 17 Vet. App. at 413.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the veteran testified at a personal hearing in 
support of his claim.  He testified that there was no 
additional evidence that had not been obtained, including a 
favorable medical opinion from his treating physician.  
Transcript, pp. 8-9 (July 2003).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to his claims is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Criteria

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  Here, the appellant filed 
his claim in September 2001; therefore, the regulations 
effective on October 1, 1997 apply in this case.  

The law provides that a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

The applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2003).  

The regulation provides that, as applied to medical or 
surgical treatment in determining that additional disability 
exists, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1) 
(2003).  It also provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospital care, medical or surgical 
treatment, or examination, was authorized.  38 C.F.R. § 
3.358(b)(2) (2003).  

The regulation provides that, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of hospitalization, medical or 
surgical treatment, or examination.  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran.  

(4)  When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar the veteran 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358 (c) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran seeks compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
right foot osteotomy surgery for hallux valgus.  He contends 
that he incurred permanent additional right foot disability 
manifested by chronic pain and numbness.  He argues that the 
physician who performed the surgery failed to remove the 
surgical screw within the proper time period, which caused 
complications leading to the additional disability.  He 
states that he has had to use a cane to ambulate since the 
surgery and he cannot wear shoes or boots.  He also argues 
that the physician committed negligence by not fully 
informing him of the possibility of complications from the 
surgery.  

The evidence shows the veteran was hospitalized in July 1993 
with a diagnosis of right hallux valgus deformity.  He had 
been having a symptomatic right bunion during the previous 
four months and he presented for elective surgery.  At that 
time he underwent a right McBride bunionectomy without 
complication.  The operative report shows that a titanium 
screw was inserted between the first and second metatarsals 
following bunion excision.  X-rays confirmed adequate 
positioning of the screw.  He was discharged with 
instructions for follow-up care and there were no 
complications at that time.  

Despite the veteran's contention, the records show that one 
day prior to surgery he was fully informed as to the nature 
of the proposed surgery, the attendant risks and expected 
results.  The risks were listed as pain, infection, bleeding, 
joint stiffness, failure to correct the deformity, failure to 
heal and the need for further surgery.  The veteran 
acknowledged this and he signed the consent form.  Relevant 
indications and alternatives and risks were discussed and the 
veteran had an opportunity to ask questions.  He elected to 
proceed with the surgery.  

The evidence shows the veteran was seen on follow-up 
examination in August 1993 for removal of the screw from the 
right foot.  The indication for the procedure was painful 
hardware.  Again, the records show the veteran was fully 
informed as to the nature of the proposed procedure, the 
attendant risks and expected results.  The risks were listed 
as pain, infection, bleeding, joint stiffness, damage to 
nerves and vessels and the need for further surgery.  The 
veteran acknowledged this and he signed the consent form.  
The veteran tolerated the procedure well.  

During follow-up examination approximately one week later he 
complained of foot pain.  The incision was healed but there 
was pain on palpation.  The impression was postoperative pain 
and foot stiffness.  

The veteran was seen on follow-up examination in December 
1993 for complaints of persistent right foot pain, numbness 
and stiffness.  He was referred to physical therapy for range 
of motion and stretching.  At that time a prior history of 
right knee surgery and multiple fractures was noted.  The 
assessment was rule out subacute osteomyelitis versus reflex 
sympathetic dystrophy versus neurogenic pain from deep 
peroneal sensory nerves.  The examiner recommended a bone 
scan.  

The February 1994 bone scan was abnormal.  There were right 
foot changes that suggested hyperemia and post surgical 
changes in the first and second metatarsal bones with a 
possibility of osteomyelitis.  There was also post surgical 
changes in the knees complicated with arthritis and increased 
uptake in multiple other joints thought to be degenerative in 
origin.  

During follow-up examination in March 1994 the examiner 
recommended continued physical therapy range of motion 
exercises for the right first toe.  On initial evaluation the 
veteran complained of right foot pain and numbness.  
Examination revealed limited range of motion.  The physical 
therapist instructed the veteran to follow a home exercise 
program to increase range of motion and reduce pain.  

In November 1996 the veteran was seen on follow-up for heart 
problems.  He also complained of stomach and foot pain.  The 
impression included low back pain due to degenerative joint 
disease and a history of bunion surgery.  The examiner 
referred him to the orthopedic clinic for evaluation of foot 
pain.  This examination was performed in January 1997.  There 
was reduced range of motion.  The impression was status post 
right hallux valgus and the examiner recommended an 
orthopedic shoe.  

During outpatient examination in August 2001 the veteran 
complained of foot numbness and limited range of motion.  His 
gait was normal at that time.  

The veteran underwent a VA orthopedic examination of his 
right foot in July 2002.  He stated that he had had right 
foot numbness and limited range of motion since the surgery.  
The physician stated that he reviewed the records of the 1993 
osteotomy and the subsequent removal of a screw at the foot 
clinic.  The physician acknowledged that the examination was 
being performed to determine if the veteran had additional 
disability as a result of the operation.  The VA physician 
noted that the veteran wore a back brace and had undergone 
right knee surgery in 1989 for injuries sustained in a 
horseback riding accident.  On physical examination the 
physician noted that the veteran described diminished 
sensation and range of motion, which was more consistent with 
a peripheral nerve lesion for radiculopathy.  The physician 
also noted diminished dorsiflexion of the great toe 
consistent with hallux rigidus.  The physician stated that 
the results were excellent, cosmetically.  X-ray examination 
of the foot revealed no significant degenerative changes.  
The impression was a history of a bunionectomy for hallux 
valgus correction of the right foot with complaints of 
diminished sensation and range of motion.  The physician 
could not explain the loss of sensation or diminished range 
of motion, but opined that clinically this represented a 
peripheral nerve lesion.  The physician requested an 
electrodiagnostic evaluation to clarify the origin of the 
diminished strength.  However, the physician suspected that 
the study would be abnormal and would reflect either a 
peroneal nerve injury from the horseback riding injury or a 
lumbar radiculopathy from a prior back injury.  The physician 
opined that this would rule out any role of the right foot 
surgery and the current clinical picture.  

This sensory nerve conduction study was performed later in 
July 2002.  The physician concluded that the testing revealed 
abnormal electrodiagnostic findings consistent with severe 
sensory/motor axonal polyneuropathy.  The physician stated 
that the study could not determine the cause or time of the 
injury of the right tibial nerve.  

In this case the medical treatment records and the veteran's 
statements dated subsequent to the July 1993 right McBride 
bunionectomy and the August 1993 removal of the screw from 
the right foot demonstrate ongoing symptoms and complaints of 
right foot pain, numbness and limited range of motion.  

Consequently, the initial issue in this case is whether the 
veteran currently has an additional disability, which 
resulted from the July 1993 right foot osteotomy surgery for 
correction of the hallux valgus or the August 1993 hardware 
removal.  Since the determinative issue is medical in nature, 
competent medical evidence that there is additional 
disability from these surgical procedures is required.  38 
C.F.R. § 3.358(a).  

The competent medical evidence dated subsequent to those 
procedures does not establish that the veteran currently has 
an additional disability that resulted from either the 
osteotomy surgery or the hardware removal.  

The assessment during the December 1993 follow-up examination 
was rule out subacute osteomyelitis versus reflex sympathetic 
dystrophy versus neurogenic pain from deep peroneal sensory 
nerves.  While the examiner raised the possibility of several 
competing diagnoses for the veteran's symptoms, that examiner 
did not provide a definitive diagnosis or an opinion as to 
causation with respect to the surgical procedures.  Likewise, 
although the February 1994 bone scan was abnormal, the 
examiner raised only the possibility of osteomyelitis as 
representing post-surgical changes.  In fact, the only 
definitive diagnosis at that time was post surgical changes 
in the knees complicated with arthritis and increased uptake 
in multiple other joints thought to be degenerative in 
origin.  

The examiner who performed the January 1997 examination also 
did not diagnose an additional right foot disability despite 
the complaints of ongoing foot pain.  The examiner's 
impression was status post right hallux valgus, which is the 
same diagnosis for which the veteran had undergone the July 
1993 surgery.  This examiner did not diagnose or identify a 
separate, additional disability that was the result of the 
prior surgery.  

The only competent medical evidence of record addressing the 
issue whether the veteran has an additional disability 
resulting from the July 1993 right foot surgery or the August 
1993 hardware removal is the opinion of the VA physician 
during the July 2002 VA orthopedic examination.  The 
physician specifically stated that he reviewed the records of 
the 1993 osteotomy and the subsequent removal of a screw at 
the foot clinic.  The physician also acknowledged that the 
examination was being performed to determine if the veteran 
had additional disability as a result of the operation.  The 
physician noted that the veteran's complaints of diminished 
sensation and diminished range of motion was more consistent 
with a peripheral nerve lesion for radiculopathy.  Although 
the physician could not explain the loss of sensation or 
diminished range of motion, the physician conclusively 
determined that clinically this represented a peripheral 
nerve lesion.  Moreover, the physician stated that any 
abnormal findings shown on electrodiagnostic testing would 
reflect either a peroneal nerve injury from the veteran's 
horseback riding injury or a lumbar radiculopathy from his 
back injury.  The evidence shows that the subsequent testing 
did reveal abnormal electrodiagnostic findings consistent 
with severe sensory/motor axonal polyneuropathy, which the 
physician attributed to a right tibial nerve.  Based on a 
review of the evidence and a physical examination, the 
physician opined that this would rule out any role of the 
right foot surgery and the current clinical picture.  This is 
the only competent medical evidence of record addressing this 
issue.  

The Board has considered the veteran's statements and 
testimony that it is his opinion that he sustained additional 
disability as a result of the surgical procedures.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion on this issue.

For these reasons, the Board finds that the competent, 
probative evidence of record establishes that the veteran did 
not suffer additional disability to his right foot as a 
result of surgery performed at a VA facility in July 1993.  

The Board finds that the evidence is not evenly balanced in 
this case and concludes that the criteria for compensation 
benefits for residuals of right foot osteotomy surgery for 
hallux valgus pursuant to the provisions of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2003).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of right foot 
osteotomy surgery for hallux valgus is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



